Title: To John Adams from James Leander Cathcart, 12 March 1822
From: Cathcart, James Leander
To: Adams, John


            
               Venerable & highly respected Sir
               Washington City March 12th: 1822.
            
            Pardon the liberty I take, after so great a lapse of time, to obtrude myself on your retirement, but having had the honor to be usher’d into public life by your patronage & that of the immortal Washington, & having received my first Commission from you in 1797 I think that it will not be unpleasing to you that I have not dishonor’d the preference that was given to me, in a time when we were not the nation that we are at present, & in a situation of great national importance & personal responsibility—You may remember that during eleven years captivity in Algiers, that I arrived at the first Office that a Christian is eligible to in that Regency, & was first Clerk or Secretary of the Marine Department when Hassan Bashaw the Dey of Algiers with whom our first Treaty was concluded, was Intendant general of the Marine Department, that when he became Dey I was chosen Cheif Christian Secretary to the Dey & regency, whose duty it was to carry on the Correspondence between that Regency, & all the Christian powers, and laid the basis of our first treaty with that Regency in such a manner, that our Agent Mr: Donaldson who arrived at Algiers on the 3rd: of Septr: 1795 & understood no language but his own, was enabled to sign the Treaty on the 5th: of the said month, although the day held sacred by Mussulmen (Friday) intervened, & that I reduced the price asked for peace & the redemption of our Captives from 2,247,000 Dollars to 702,500 Dollars, that I procured a Truce with Tunis for eight months, and ultimately left Algiers with despatches for our minister at Lisbon, and the President of the United States, in a Polaccre purchased by myself, and man’d with Moors, which saved the peace of the Nation, and the liberty and property of our fellow Citizens—these facts are substantiated by the Auditors report contain’d in the accompanying Pamphlet Pages 8 & 9, substantiated by documents on file in the Department of State. During your administration I was employed as one of the Commissioners to effect an alteration in our Treaty with Tunis, which was effected to your satisfaction, and was ratified by the Senate, and as Consul to Tripoli, being authorized to ratify the promise that had been given to that Regency when our peace took place, to furnish them with a Cruiser of fourteen guns completely equip’d, and a cargo of maritime and military stores, I took the responsibility upon myself to make that Regency a payment in cash, and obtained the amount 18,000 dollars, which was not one fourth of what they were worth, for bills without premium, for which I received a receipt in full of all demands for our peace presents, seal’d with the great seal of the Regency, which met your approbation and applause. Little more than two years afterward that faithless Barbarian declared war against the United States in hopes of plunder, but I had used such precaution that not one of our vessels were captured, and his Admiral, and Vice Admiral, were blockaded in the bay of Gibralter and all his expectations were disappointed, this met the applause of government, and was unprecedented in the annals of Barbary, they never before had declared war against any nation, without capturing some of their vessels, and enslaving their subjects—In 1802 I was appointed by your Successor Consul genl: at Algiers—but was employed in our Squadron and negotiating with the government of Naples to procure Gun and Mortar boats, in which I succeeded, and Comodore Preble received them at Messina; I remained in the Mediterranian until 1805, when I returned home, & after purchasing presents for Tunis & dispatching Siddi Suleiman Mella Menna the Tunisian Ambassador from Boston to Tunis, I was appointed Consul at Madeira, where I remain’d nine years, during non intercourse, embargo & War, & return’d home in 1815, & was immediately appointed Consul at Cadiz where I remain’d more than two years, which exhausted all my means & compleated my ruin, for the emoluments of Office, or those derived from Commerce, were not sufficient to defray the expences of Clerk hire, much less to maintain a large family in so respectable a station, where the Consuls of every other nation received sufficient salarys to defray their expences—Since my return I have been employed for a short time in Louisiana, & Alabama, as principal Agent under the Act of Congress of the 1st: of March 1817, and that in all those employments I have given satisfaction to every successive administration of the government of the United States since it commenced, is evinced by the accompanying documents, nevertheless I have been left for more than three years without employment & I am now in the 56th: year of my age with a family of ten children to maintain, without a cent & entirely unprovided for, without a solitary instance of any part of my conduct being disapproved—The accompanying letters from Messrs: Jefferson and Madison is expressive of their approbation of my conduct, and of their opinion, that I merit to be continued in public service, a similar expression of your sentiments relative to me is respectfully requested, I have ever considered you as the father of my destinies, I enter’d into public service twenty five years ago, by your appointment, and I am persuaded that you will not abandon me in my old age, for my conduct has not reflected any dishonor on the confidence you were pleased to honor me with, when I was young, and less experienced than I am at present—it will be of infinite service to me, and my posterity, and will elevate me in my own opinion, and should I be so unfortunate as not to succeed in procuring a situation during the Presidency of Mr: Monroe, it will nevertheless have great weight with his Successors, which I presume, and most sincerely hope will be your amiable and enlightened Son, and this hope I cherish, not so much from the expectation that my situation will be meliorated by his election to the Cheif Magistracy of the United States, as from the most solemn conviction, that his talents are superior, and that his opportunities to acquire knowledge have been greater, than any other Candidate for that high office, which as yet have been mention’d, however respectable they may be—Your compliance with my request will meet a reward grateful to a noble mind, it will in all probability be the means of releiving this numerous family from want, which will inspire sentiments the most enviable and in the decline of life will engender reflections which none but the good and generous, know how to appreciate, and will insure the gratitude, and the most fervent prayers of this family to the Omnipotent disposer of all human events to prolong your life, & for your temporal & eternal happiness. With the highest and most distinct respect, and the most cordial esteem, I have the honor to subscribe myself / Venerable & highly respected Sir / Your much Obliged & most Obnt: Servt:
            
               James Leander Cathcart
            
            
               P.S: While my Sons were copying the inclosed papers the Presidents Message to the House of Representatives appear’d in the papers, recommending the recognition of the Independence of the South American Republics, & stating the propriety (should Congress coincide with him in opinion) of making the necessary appropriations for carrying that measure into effect—As an Agent, or Agents will necessarily be sent to those States, I intend to make early application to be appointed to one of them I have already formed the Treaty with Algiers, & the last Treaty with Tripoli, I understand the French, Spanish, Portuguese, & Italian languages, Mrs: Cathcart & daughters understand them likewise, & from my long standing I presume I am as eligible to one of those situations, as any person that will present himself, but I am poor, & want the current interest of the day to secure success, I therefore most respectfully request you to mention me to your much respected Son, the Secretary of State in such manner as you may think my former services merit, which will insure the success of my application, & will have more weight, than all the rest of the recommendations which I have procured put together.With the highest Respect I have the honor to remain / Venerable Sir / Your most Obd: & devoted ServantJames Leander Cathcart
            
         